          Case 5:20-cv-00449-C Document 34 Filed 01/19/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

ROY LEE WHITE, JR.,                           )
                                              )
                             Petitioner,      )
                                              )
              vs.                             )          No. CIV-20-449-C
                                              )
SCOTT CROW, Director                          )
                                              )
                             Respondent.      )

                                           ORDER

       Petitioner, a state prisoner appearing pro se, has filed a Notice of Appeal and request

for a Certificate of Appealability (“COA”). Before his appeal may proceed, Petitioner

must be granted a COA. See 28 U.S.C. § 2253(c)(1)(A); Montez v. McKinna, 208 F.3d

862, 869 (10th Cir. 2000) (holding that § 2253(c)(1)(A) requires a state prisoner to obtain

a COA regardless of whether he is seeking relief under § 2254 or under § 2241).

       Petitioner is entitled to a COA only upon making a substantial showing of the denial

of a constitutional right.   See 28 U.S.C. § 2253(c)(2).       Petitioner can make such a

showing by demonstrating that the issues he seeks to raise are deserving of further

proceedings, debatable among jurists of reason, or subject to different resolution on appeal.

See Slack v. McDaniel, 529 U.S. 473, 483 (2000) (“[W]e give the language found in

§ 2253(c) the meaning ascribed it in Barefoot [v. Estelle, 463 U.S. 880, 893 (1983)], with

due note for the substitution of the word ‘constitutional.’”). “Where a district court has

rejected the constitutional claims on the merits, . . . [t]he petitioner must demonstrate that
          Case 5:20-cv-00449-C Document 34 Filed 01/19/21 Page 2 of 2




reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Id. at 484.

      Here, Petitioner has failed to offer any basis for reasonable debate. As the Report

and Recommendation of the Magistrate Judge made clear, Petitioner is has failed to

establish a factual predicate to support his claim. This determination is not reasonably

debatable. Accordingly, Petitioner’s request for a COA is denied.

      As set forth more fully herein, Petitioner’s Notice of Appeal and request for a

Certificate of Appealability, (Dkt. No. 30) is DENIED.

      IT IS SO ORDERED this 19th day of January, 2021.




                                            2
